

114 S371 IS: To remove a limitation on a prohibition relating to permits for discharges incidental to normal operation of vessels.
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 371IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Ms. Murkowski (for herself, Mrs. Boxer, Mr. Sullivan, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo remove a limitation on a prohibition relating to permits for discharges incidental to normal
 operation of vessels.1.Discharges incidental to normal operation of vesselsSection 2(a) of Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking during the period beginning on the date of enactment of this Act and ending on December 18, 2017,.